Title: C. W. F. Dumas to John Adams, 21 October 1784
From: Dumas, C. W. F.
To: Adams, John


        
          Monsieur
          Lahaie 21e. Oct. 1784
        
        Mardi 19 au soir Leurs H. P. dépecherent un Exprès à Paris, avec l’acceptation unanime de la part des 7 provinces des points réservés en blanc dans le Traité défensif adopté de part & d’autre; & pouvoir à leurs plénipo: de signer ce Traité &c.
        J’attends l’adresse demandée à Londres, non seulement pour les Lettres que je pourrai écrire à V. E. par cette route, com̃e la plus

sure dorénavant pour parler Sans gêne; mais aussi pour avoir dans la suite cette occasion de plus pour acheminer mes paquets, surtout en hiver.
        Je me rappelle, Monsieur, que vous m’avez dit que cette Rep. a besoin d’une guerre pour se relever entierement. Je m’aperçois que vous aviez raison. Celle dont elle est menacée a déjà produit plusieurs bons effets: par exemple de connoître toutes ses ressources; & elle en a beaucoup; & je ne serois pas surpris de voir son armée en peu de mois doublée: d’engager les Partis à se réunir tout de bon pour la défense com̃une; & je les vois s’acheminer à grands pas vers cette réunion.
        La Com̃ission des 6 provinces, pour aller ajuster le Différent au sujet des votes entre les Villes & la Noblesse de la province enrouée d’Overyssel, est complete. J’ignore les dispositions de celui de la Gueldre, frere de Mr. Linde de Hem̃e. Les 5 autres sont bons patriotes.
        Mr. L’Envoyé de Linde, ayant pris congé de L. H. P., est parti pour la Zélande, d’où il ira dans la huitaine se rendre par Calais à Londres.
        Mr. Brush, est revenu fort content de son voyage à Berlin. Il présente ses respects à V. E. Le Roi lui a fait un très bon accueil, & a témoigné recevoir avec plaisir les lumieres que Mr. Brush, selon le desir du Roi, a données à ses ministres sur les avantages d’un Com̃erce direct entre les Etats-Unis & ceux du roi.
        Le Baron de Groothous est grandement dans la faveur du Roi, à qui il a Si bien ouvert les yeux sur les tracasseries internes de ce pays, que le roi a déclaré qu’il ne s’en mêleroit & d’un autre côté ce Monarque a parlé avec estime de la conduite des Pays-bas unis dans ces derniers temps.
        Je suis avec grand respect, / De Votre Excellence / Le très-humble & très / obéissant serviteur
        
          C.w.f. Dumas
        
        
          Je dois supprimer dans cette Lettre diverses choses concernant cette rep., à cause du danger de la route.
          Mes respects à Made. Adams, & à Mess. vos Collegues.
        
       
        TRANSLATION
        
          Sir
          The Hague, 21 October 1784
        
        On the evening of Tuesday the 19th, Their High Mightinesses dispatched an express to Paris with the unanimous acceptance by the seven

provinces of the points kept blank in the defense treaty adopted by either side and power granted to their plenipotentiaries to sign the treaty, etc.
        I await the requested address in London not only for the letters that I will be able to write to your excellency by that route, as the most secure for speaking without constraint, but also for the packets that I will be able to send on, especially in winter.
        I remember, sir, that you said to me that this republic needs a war in order to rise up completely. I realize that you are right. The one with which it is threatened has already had several good effects, for example, to know all its resources, and it has a lot, and I would not be surprised to see its army double in only a few months; and to engage the parties to join together in earnest for their common defense, and I see them making great strides toward this union.
        The commission of the six provinces to adjust the dispute over the vote between the cities and the nobility of Overijssel, which has rendered the province voiceless, is complete. I do not know the mindset of the commissioner from Gelderland, brother of Mr. Lynden van Hemmen. The five others are good Patriots.
        The envoy, Mr. Lynden van Blitterswyck, having taken leave of Their High Mightinesses, departed for Zeeland, from where he will go in the course of the week by way of Calais to London.
        Mr. Brush returned from his trip to Berlin very pleased. He sends his respects to your excellency. The king gave him a very warm reception and claimed to receive with pleasure the insights that Mr. Brush gave to his ministers, at the king’s request, into the benefits of direct commerce between the United States and his dominions.
        The Baron von Grothaus is greatly in the favor of the king, whose eyes he so opened to the internal bickerings of this country that he declared that he will not interfere in it. On the other hand the king has spoken with esteem of the conduct of the United Netherlands of late.
        I am with great respect your excellency’s very humble and very obedient servant
        
          C.w.f. Dumas
        
        
          I have to suppress in this letter several things concerning this republic because of the danger of this route.
          My respects to Mrs. Adams and to your esteemed colleagues.
        
      